

Exhibit 10(i)(i)
AMENDED AND RESTATED
RESTRICTED STOCK PLAN FOR
OUTSIDE DIRECTORS OF RGC RESOURCES, INC.




1.
Assumption of Plan by RGC Resources, Inc.; Purpose



This Amended and Restated Restricted Stock Plan for Outside Directors of RGC
Resources, Inc. (as successor to Roanoke Gas Company) (the "Plan") amends and
restates the Roanoke Gas Company Restricted Stock Plan for Outside Directors
(the "Original Plan"), which was adopted by the Board of Directors of Roanoke
Gas Company ("Roanoke Gas") on September 23, 1996, and became effective as of
such date upon approval of the Original Plan by the shareholders of Roanoke Gas
company on January 27, 1997. The amendment and restatement of the Original Plan
and the assumption of liabilities hereunder are undertaken by RGC Resources,
Inc., (the “Company”), as successor to Roanoke Gas, in connection with the
reorganization of Roanoke Gas into a holding company structure (the
“Reorganization”) as part of which Roanoke Gas became a wholly-owned subsidiary
of RGC Resources as of July 1, 1999. The Reorganization is being effected
pursuant to an Agreement and Plan of Merger dated as of September 28, 1998 (the
“Merger Agreement”), which is approved by the stockholders of Roanoke Gas on
March 31, 1999, and pursuant to which Roanoke Gas and RGC Resources agreed that
from and after the effective date of the Merger provided for therein, this Plan
would utilize RGC Resources common stock instead of Roanoke Gas common stock.
Accordingly, as of the effective date hereof, RGC Resources assumes the
obligations of Roanoke Gas under the Original Plan and undertakes to carry out
all responsibilities of the Company specified herein. Roanoke Gas consents and
agrees to the assumption by RGC Resources of the Roanoke Gas’ responsibilities
under this Plan.


The Amended and Restated Restricted Stock Plan for Outside Directors of RGC
Resources, Inc. is intended to advance the interests of RGC Resources, Inc., its
shareholders, and its affiliates by encouraging and enabling outside directors
upon whose judgment, initiative and effort the Company relies for the successful
conduct of its business, to acquire and retain a proprietary interest in the
Company by ownership of its stock.


2.
Definitions



The following definitions apply to this Plan and to the Election Forms:


(a)
Beneficiary or Beneficiaries means a person or persons or other entity
designated on a Beneficiary Designation Form by a Participant to receive Company
Stock under this Plan if the Participant dies. If there is no valid designation
by the Participant, or if the designated Beneficiary or Beneficiaries fail to
survive the Participant, the Participant's Beneficiary is the first of the
following who survives the Participant: the Participant's spouse (the person
legally married to the Participant when the Participant dies); the Participant's
children in equal shares; the Participant's other surviving issue, per stirpes;
the Participant's parents; and the Participant's estate.





1



--------------------------------------------------------------------------------




(b)
Beneficiary Designation Form means a form acceptable to the Chairman of the
Committee or his designee used by a Participant according to this Plan to name
the Beneficiary or Beneficiaries who will receive all the Company Stock under
this Plan if the Participant dies.



(c)
Board means the Board of Directors of the Company.



(d)
Change in Control means a change in control of a nature that would be required
to be reported (assuming such event has not been "previously reported") in
response to Item l (a) of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended ("Exchange Act"); provided that, notwithstanding the foregoing
and without limitation, such a change in control shall be deemed to have
occurred at such time as (i) any Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 or Rule 13d-5 under the Exchange Act as in effect on the
date hereof), directly or indirectly, of 20% or more of the combined voting
power of the Company's voting securities; (ii) the incumbent Board ceases for
any reason to constitute at least the majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least 75% of the directors comprising the incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this clause (ii), considered as though such person
were a member of the incumbent Board; (iii) all or substantially all of the
assets of the Company are sold, transferred or conveyed by any means, including,
but not limited to, direct purchase or merger, if the transferee is not
controlled by the Company, control meaning the ownership of more than 50% of the
combined voting power of such entity's voting securities; or (iv) the Company is
merged or consolidated with another corporation or entity and as a result of
such merger or consolidation less than 75% of the outstanding voting securities
of the surviving or resulting corporation or entity shall be owned in the
aggregate by the former shareholders of the Company. Notwithstanding anything in
the foregoing to the contrary, no Change in Control shall be deemed to have
occurred for purposes of the Plan by virtue of any transaction (i) which results
in a Participant or a group of Persons which includes the Participant,
acquiring, directly or indirectly, 20% or more of the combined voting power of
the Company's voting securities; or (ii) which results in the Company, any
affiliate of the Company or any profit-sharing plan, employee stock ownership
plan or employee benefit plan of the Company or any of its affiliates (or any
trustee of or fiduciary with respect to any such plan acting in such capacity)
acquiring, directly or indirectly, 20% or more of the combined voting power of
the Company's voting securities.



(e)
Committee means the Compensation Committee of the Board.



(f)
Company means RGC Resources, Inc.



(g)
Company Stock means the common stock, $5 par value of the Company.



2



--------------------------------------------------------------------------------






(h)
Compensation means a Member's Retainer Fee for the Deferral Year.



(i)
Election Form means a document governed by the provisions of Section 4 of this
Plan, including the portion that is the related Beneficiary Designation Form,
that applies to all of that Participant's shares of Restricted Stock under the
Plan.



(j)
Directors means those duly named members of the Board.



(k)
Election Date means the date established by this Plan as the date before which a
Member must submit a valid Election Form to the Committee. For each Plan Year,
the Election Date is July 31. However, for an individual who becomes a Member
during a Plan Year, the Election Date is the thirtieth day following the date
that he becomes a Member. Despite the two preceding sentences, the Committee may
set an earlier date as the Election Date for any Plan Year.



(1)
Employee means an individual with whom either the Company or its affiliates has
an employer-employee relationship as determined for Federal Insurance
Contribution Act purposes and Federal Unemployment Tax Act purposes, including
subsection 3401(c) of the Internal Revenue Code and regulations promulgated
under that subsection.



(m)
Family Trust means a trust for which the applicable Participant serves as a
trustee and which is for the benefit of family members of the Participant.



(n)
Members means Directors who are not simultaneously Employees.



(o)
Participant means a Member during the Plan Year (including any Family Trust to
which Restricted Stock is transferred by him or her in accordance with Section 6
of this Plan).



(p)
Plan means the Company's Restricted Stock Plan for Outside Directors.



(q)
Plan Year means a fiscal year ending September 30 during which the Plan is in
effect and during which a Member receives a portion or all of his Compensation
in Restricted Stock hereunder.



(r)
Person means person within the meaning of Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934.



(s)
Restricted Stock means Company Stock issued to Participants under the Plan and
subject to the vesting and non-transferability provision of the Plan.



(t)
Retainer Fee means that portion of a Director's Compensation that is fixed and
paid without regard to his attendance at meetings.





3



--------------------------------------------------------------------------------










3.
Restricted Stock Payments



Unless a Participant owns at least 10,000 shares of Company Stock, on the first
day of each month during each Plan Year, forty percent (40%) of a Participant’s
Compensation for the month shall be paid in shares of Restricted Stock of the
Company. In determining the number of shares to be issued pursuant to the
preceding sentence, the Fair Market Value of the Restricted Stock under the Plan
shall, for each calendar month, be calculated based on the closing sales price
of the Company's common stock on the Nasdaq Global Market on the first day of
the month, if the first day of the month is a trading day, or if not, the first
trading day prior to the first day of the month.


4.
Additional Restricted Stock Election



(a)
Before each Plan Year's Election Date, each Member will be provided with an
Election Form and a Beneficiary Designation Form. Subject to approval of the
Board or the Committee, a Member may elect to receive up to 100% of his
Compensation for the Plan Year in Restricted Stock.



(b)
An additional Restricted Stock election is valid when an Election Form is
completed, signed by the electing Member, received by the Committee Chairman and
approved by the Board or the Committee on or before the Election Date.



(c)
A Member may not revoke or amend an Election Form after the Election Date for
the Plan Year. Any revocation before an Election Date is the same as a failure
to submit an Election Form. Any writing signed by a Member expressing an
intention to revoke his Election Form and delivered to a member of the Committee
before the close of business on the relevant Election Date is a revocation.



5.
Vesting



The shares of Restricted Stock of the Company issued under Section 3 and Section
4 of this Plan shall vest only in the case of a Participant's death, disability,
retirement (including not standing for reelection to the Board), or in the event
of a Change in Control of the Company. There shall be no option to take cash in
lieu of stock upon vesting of shares under this Plan.


6.
Nontransferability



No share of Restricted Stock issued hereunder may be sold, transferred,
assigned, or pledged by the Participant until such share has vested in
accordance of the terms of this Plan. At the time the Restricted Stock vests,
and, if the Participant has been issued legended certificates of Restricted
Stock, upon the return of such certificates to the Company, a certificate for
such vested shares shall be delivered to the Participant (or the Beneficiary
designated by the Participant in the event of death), free of restrictive legend
(other than any required by applicable securities laws). Notwithstanding the
foregoing, no vested shares may be sold, transferred, assigned or pledged by the
Participant (or


4



--------------------------------------------------------------------------------




the Beneficiary) unless six months have elapsed between the date of grant of the
shares of Restricted Stock which have vested and the date of the sale, transfer,
assignment or pledge of such vested shares. Notwithstanding the foregoing, a
Participant may transfer Restricted Stock to a Family Trust.


7.
Forfeiture



The shares of Restricted Stock issued under Section 3 and Section 4 of this Plan
shall be forfeited to the Company upon a Member's voluntary resignation during
his term on the Board, or removal for cause as a Director.


8.
Stock Certificates



Stock certificates representing the Restricted Stock, together with stock powers
or other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock evidenced
by such certificate in the event it is forfeited, shall be deposited by the
recipient with the Company.


9.
Rights as Shareholder



Subject to the terms of this Plan, the Participant, as the owner of the
Restricted Stock, shall have all rights of a shareholder including, but not
limited to, voting rights, the right to receive cash or stock dividends thereon,
and the right to participate in any capital adjustment of the Company. Any
distribution with the respect to shares of Restricted Stock other than in the
form of cash shall be held by the Company, and shall be subject to the same
restrictions as the shares with respect to which such distributions were made.
The Committee may require that any or all dividends or other distributions paid
on shares of Restricted Stock shall be automatically sequestered and may be
reinvested on an immediate or deferred basis in additional shares of Company
stock, which may be subject to the same restrictions as the Restricted Stock or
such other restrictions as the Committee may determine.


10.
Claims against Participant's Restricted Stock



The shares of Restricted Stock issued pursuant to this Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so is void. Moreover, the shares
are not subject to attachment or legal process for a Participant's debts or
other obligations. Nothing contained in this Plan gives any Participant any
interest, lien, or claim against any specific asset of the Company.


11.
Amendment or Termination



The Board may at any time suspend or terminate the Plan or may amend it from
time to time in such respects as the Board may deem advisable in order that the
Restricted Stock issued hereunder may conform to any changes in the law or any
other respect with which the Board may deem to be in the best interests of the
Company. No such suspension, termination or amendment of the Plan shall require
approval of the shareholders unless shareholder approval is required by
applicable law or stock exchange requirements.




5



--------------------------------------------------------------------------------










12.
Notices



Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his last known business address.


13.
Waiver



The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.


14.
Construction



This Plan is created, adopted, and maintained according to the laws of the
Commonwealth of Virginia (except its choice-of-law rules). It is governed by
those laws in all respects. Headings and captions are only for convenience; they
do not have substantive meaning. If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision. Use of the one gender includes all, and the singular and plural
include each other.


15.
Adjustments For Changes in Capitalization



In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, rights offer, liquidation, dissolution, merger,
consolidation, spin off, sale of assets, payment of an extraordinary cash
dividend, or any other change in or affecting the corporate structure or
capitalization of the Company, the Committee shall make appropriate adjustments
in the number, price or kind of shares of Restricted Stock authorized to be
issued under this Plan, and in any outstanding shares of Restricted Stock issued
hereunder.


16.
Withholding Taxes



Whenever the Company is required to issue or transfer shares of Restricted Stock
under this Plan, the Company shall have the right to require the recipient of
such Restricted Stock to remit to the Company an amount sufficient to satisfy
any federal, state or local withholding tax liability prior to the delivery of
any certificate for such shares. Whenever under the Plan payments are to be made
in cash, such payments shall be net of an amount sufficient to satisfy any
federal, state or local withholding tax liability.


17.
Indemnification



The Company shall indemnify and hold harmless each person who is or has been a
member of the Committee, or of the Board of Directors, against and from any and
all loss, expense, liability, or costs (including reasonable attorneys' fees)
that may be imposed upon or reasonably incurred by him in connection with or
resulting from any claim, action, suit or


6



--------------------------------------------------------------------------------




proceedings to which he may be a party or in which he may be involved by reason
of any action taken or failure to act under the Plan, and against and from any
and all amounts paid by him in settlement thereof with the Company's approval or
paid by him in satisfaction of a final judgment against him in such action,
suit, or proceedings, provided he shall give the Company an opportunity, at its
own expense to handle and defend the same before he undertakes to handle defense
on his own behalf. The right of indemnification herein set forth shall not be
exclusive of any other rights of indemnification to which such person may be
entitled under the Company's Articles of Incorporation, or code or regulations,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify him or to hold him harmless. It is the Company's intention that all
expenses incurred in connection with the administration of the Plan shall be
borne by the Company rather than by any member of the Committee or the Board of
Directors.


18.
Effective Date of the Plan



The Plan is subject to approval by the shareholders of the Company. The Plan
will become effective on the date so approved.


19.
Shares Subject to the Plan



The aggregate number of shares of Company Stock which may be issued in respect
to Restricted Stock shall not exceed 50,000 shares. All shares distributed
pursuant to the Plan shall consist of authorized but unissued shares of the
Company.


20.
Power of the Committee



The Committee shall have authority to interpret conclusively the provisions of
the Plan, to adopt such rules and regulations for carrying out the Plan as it
may deem advisable, to decide conclusively all questions of fact arising in the
application of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. All decisions and acts of the
Committee shall be final and binding upon all affected Plan Participants.


21.
Miscellaneous



Transactions under this Plan are intended to comply with Rule 16b-3 (or its
successor), as amended from time to time, promulgated pursuant to the Securities
Exchange Act of 1934. Therefore, to the extent any provision of the Plan or
action by a person administering the Plan fails to so comply, it shall be deemed
null and void ab initio to the extent permitted by law and deemed advisable by
the Committee.


As evidence of its adoption and approval of this Plan and approval of the terms
and conditions of each Participant transaction hereunder, the Board has caused
this document to be executed on its behalf, and on behalf of the Company, this
25th day of July, 2016.




By /s/ John S. D'Orazio
John S. D’Orazio
President and CEO, RGC Resources, Inc.


7

